 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   MICHAEL D. EALY,                                       Case No. 2:21-cv-00962-APG-DJA
 4                         Petitioner,
            v.                                              ORDER
 5
     LVMPD DETENTION CENTER, et al.,                        (ECF No. 1)
 6
                           Respondents.
 7

 8

 9          Pro se Petitioner Michael D. Ealy filed a petition for writ of habeas corpus under 28
10   U.S.C. § 2241 seeking release from the Clark County Detention Center where he was in the
11   custody. ECF No. 1-1. Ealy submitted an application to proceed in forma pauperis (“IFP”). ECF
12   No. 1. A notice was served on Ealy via U.S. Mail at his address of record. ECF No. 2. The
13   noticed was returned as undeliverable with a notation indicating that Ealy is not in custody at the
14   Clark County Detention Center. ECF No. 3.
15          The Local Rules of Practice require all parties, including habeas petitioners, to immediately
16   file with the court written notice of any change of address. LR IA 3-1, LR 2-2. The Local
17   Rules also warn that failure to comply may result in dismissal of the action, with or
18   without prejudice, or other sanctions as the court deems appropriate. Id. See also Carey v. King,
19   856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district court, bears the burden of keeping
20   the court apprised of any changes in his mailing address.”).
21          Petitioner has not filed a notice of change of address. As Petitioner has failed to comply
22   with the Local Rules, it is therefore ordered that this action is dismissed without prejudice.
23          I THEREFORE ORDER:
24          1. This action is dismissed without prejudice based on Petitioner’s failure to comply with
25               the Local Rules.
26          2. A certificate of appealability is denied as jurists of reason would not find dismissal of
27   ///
28   ///


                                                      1
 1      the petition to be debatable or wrong.

 2   3. The Clerk of Court is instructed to enter final judgment accordingly and close this case.
 3   Dated: July 9, 2021
 4
                                                   ANDREW P. GORDON
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              2
